PER CURIAM:
Rhonda McKoy appeals from the district court’s order granting summary judgment in favor of the Department of Veterans Affairs in McKoy’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKoy v. United States Dep’t of Veterans Affairs, No. 5:06-cv-00217-BO (E.D.N.C. Mar. 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.